702 S.E.2d 494 (2010)
STATE of North Carolina
v.
Dennis Ray CECIL.
No. 127P10.
Supreme Court of North Carolina.
October 7, 2010.
Kevin P. Bradley, Durham, for Dennis Ray Cecil.
*495 Victoria Voight, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 23rd of March 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."